Case 3:17-cv-01017-BEN-JLB Document 94-1 Filed 04/03/19 PageID.8187 Page 1 of 12


 1   C.D. Michel – SBN 144258
     Sean A. Brady – SBN 262007
 2   Anna M. Barvir – SBN 268728
     Matthew D. Cubeiro – SBN 291519
 3   MICHEL & ASSOCIATES, P.C.
 4   180 E. Ocean Boulevard, Suite 200
     Long Beach, CA 90802
 5   Telephone: (562) 216-4444
     Facsimile: (562) 216-4445
 6   Email: abarvir@michellawyers.com
 7   Attorneys for Plaintiffs
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11   VIRGINIA DUNCAN, et al.,                 Case No: 17-cv-1017-BEN-JLB
12
                                Plaintiffs,   DECLARATION OF ANNA M.
13                                            BARVIR
                         v.
14
     XAVIER BECERRA, in his official
15   capacity as Attorney General of the
16   State of California,

17                              Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                          1
                              DECLARATION OF ANNA BARVIR
                                                                        17cv1017
Case 3:17-cv-01017-BEN-JLB Document 94-1 Filed 04/03/19 PageID.8188 Page 2 of 12


 1                        DECLARATION OF ANNA M. BARVIR
 2         1.     I, Anna M. Barvir, am an attorney at the law firm Michel & Associates,
 3   P.C., attorneys of record for Plaintiffs in this action. I am licensed to practice law
 4   before the United States District Court for the Southern District of California. I am
 5   also admitted to practice before the Eastern, Central, and Northern Districts of
 6   California, the courts of the state of California, the Supreme Court of the United
 7   States, and the D.C., Fourth, Ninth, and Tenth Circuit Courts of Appeals. I have
 8   personal knowledge of the facts set forth herein and, if called and sworn as a
 9   witness, could and would testify competently thereto.
10         2.     On April 1, 2019, counsel for Defendants, Mr. John D. Echeverria,
11   called my office and left voicemail, informing me that his clients intended to file an
12   ex parte application to stay the judgment in this case pending an appeal to the Ninth
13   Circuit. Minutes later, Mr. Echeverria called my co-counsel, Sean A. Brady, to
14   discuss the matter further.
15         3.     Later that day, Mr. Echeverria called my office again. Speaking with
16   me and Mr. Brady, Mr. Echeverria confirmed that he would be filing an ex parte
17   application with the Court that afternoon. He elaborated that he would be seeking an
18   immediate stay of the judgment to last until this Court could fully consider the
19   parties’ arguments and rule on a stay that would remain in place during the pendency
20   of the State’s appeal. We discussed Plaintiffs’ position and the reasons for Plaintiffs’
21   opposition. We agreed that Plaintiffs would file an opposition to the immediate,
22   temporary stay as early as the evening of April 1, 2019, but no later than the
23   afternoon of April 2, 2019. We also agreed that Plaintiffs would file an opposition to
24   the more-permanent stay on or before Wednesday, April 3, 2019.
25         4.     Defendants filed their Ex Parte Application to Stay Judgment Pending
26   Appeal on April 1, 2019. In support of that application, they filed the Declaration of
27   John D. Echeverria, Deputy Attorney General with the California Department of
28   Justice. As noted in Mr. Echeverria’s declaration, following the Court’s Order
                                         2
                             DECLARATION OF ANNA BARVIR
                                                                                      17cv1017
Case 3:17-cv-01017-BEN-JLB Document 94-1 Filed 04/03/19 PageID.8189 Page 3 of 12


 1   Granting Plaintiffs’ Motion for Summary Judgment, out-of-state retailers began
 2   accepting orders for magazines capable of accepting more than ten rounds of
 3   ammunition. Defendants included as an exhibit a social media post from Palmetto
 4   State Armory supporting that claim.
 5           5.   On April 2, 2019, Plaintiffs filed an opposition to that portion of
 6   Defendants’ ex parte application seeking the immediate, temporary stay. As part of
 7   that opposition, Plaintiffs argued that should the judgment be stayed immediately,
 8   even if only temporarily, countless law-abiding Californians who have already
 9   ordered magazines capable of holding more than 10 rounds, but have not yet
10   received them, would be unjustly subjected to severe criminal penalties without
11   notice.
12           6.   Defendants filed a Response to Plaintiffs’ Opposition the same day. In
13   their Response, Defendants argue that Plaintiffs offered “no evidence that there are
14   any Californians who have either ordered or are currently in possession of”
15   magazines capable of holding more than 10 rounds in reliance on this Court’s March
16   29, 2019 Order.
17           7.   On April 3, 2019, my office contacted representatives of Palmetto State
18   Armory (“PSA”). PSA representatives informed Plaintiffs’ counsel that PSA had
19   sold significant quantities of magazines capable of holding more than 10 rounds to
20   California. Due to the extremely tight deadlines under which the parties are litigating
21   this issue and due to the limitations of PSA’s software, Plaintiffs are unable to
22   provide PSA’s exact figures at this time, but we will file a supplemental declaration
23   as soon as those numbers are available—probably as early as Thursday, April 4,
24   2019.
25           8.   In addition to contacting representatives of PSA, my office has been
26   contacted by several firearm-related businesses and individuals regarding this
27   Court’s March 29, 2019 Order and its effect. Many of these businesses and
28
                                        3
                            DECLARATION OF ANNA BARVIR
                                                                                    17cv1017
Case 3:17-cv-01017-BEN-JLB Document 94-1 Filed 04/03/19 PageID.8190 Page 4 of 12


 1   individuals have told us that they have either begun selling and shipping or had
 2   already purchased magazines capable of holding more than 10 rounds.
 3         9.    Attached hereto as Exhibit 1 is a true and correct copy of an article
 4   posted on Ammoland.com titled “Companies Crushed with Heavy Demand for Gun
 5   Magazines from California,” posted on April 2, 2019, by John Crump.
 6   https://www.ammoland.com/2019/04/companies-hit-with-heavy-demand-for-
 7   magazines-from-california/#axzz5k3kBBoMP.
 8         10.   Attached hereto as Exhibit 2 is a true and correct copy of an article
 9   titled “Sales Soar After Judge Rules California’s Decades Long Ban On High-
10   Capacity Ammunition Magazines ‘Unconstitutional’” by Christina Fan and posted
11   online at https://abc30.com/society/sales-soar-after-ban-on-high-capacity-
12   ammunition-ruled-unconstitutional-/5231610/ on April 3, 2019.
13         I declare under penalty of perjury that the foregoing is true and correct.
14   Executed with the United States on April 3, 2019.
15                                                 s/ Anna M. Barvir
16                                                 Anna M. Barvir
                                                   Declarant
17
18
19
20
21
22
23
24
25
26
27
28
                                        4
                            DECLARATION OF ANNA BARVIR
                                                                                    17cv1017
Case 3:17-cv-01017-BEN-JLB Document 94-1 Filed 04/03/19 PageID.8191 Page 5 of 12




                         EXHIBIT 1
      4/3/2019Case                            Companies
                            3:17-cv-01017-BEN-JLB       Crushed With94-1
                                                    Document         Heavy Demand
                                                                            Filed For Gun Magazines
                                                                                  04/03/19          From California Page 6 of 12
                                                                                                PageID.8192




☰ MENU

Home » Shooting Industry News


Companies Crushed With Heavy Demand For Gun Magazines From California
Ammoland Inc. Posted on April 2, 2019 by John Crump




                                           Companies Crushed With Heavy Demand For Gun Magazines From California



U.S.A. –-(Ammoland.com)- Since Friday's landmark court decision that legalized magazines holding more than ten rounds in California
buyers have been going crazy with purchases.

Most online retailers have resumed the sales of magazines of all sizes to the people of the Golden State. Rainier Arms has seen a
significant uptick in traffic with most sales being for the Magpul Gen2 30 round magazine. This increase in internet transactions has even
crashed Rainier Arms payment processing server.


     “We received such an overwhelming surge of sales over the weekend, it actually crashed our merchant services, the website was
     fine, but our payment services were so overwhelmed it crashed,” said Aristotle Bartolome of Rainier Arms. “With that said, we
     closed out a very strong weekend, and even with the chaos, we’re currently 48 hours behind on getting all of the weekend orders
     caught up and adjusting staffing to better support our customers getting their orders quicker.”
      https://www.ammoland.com/2019/04/companies-hit-with-heavy-demand-for-magazines-from-california/#axzz5k3kBBoMP                1/8
    4/3/2019
Rainier Arms isn't alone
            Case    3:17-cv-01017-BEN-JLB      Companies
                         in their increase in sales.     CrushedisWith
                                                     Brownells
                                                      Document     alsoHeavy Demand
                                                                              FiledanFor
                                                                         reporting
                                                                      94-1               Gun Magazines
                                                                                      increase
                                                                                     04/03/19          From California
                                                                                                in magazines
                                                                                                   PageID.8193  sales toPage
                                                                                                                         California.
                                                                                                                               7 of They
                                                                                                                                     12 are
seeing residents “stocking up” on AR15 magazines as well. Brownells is one of the largest gun retailers on the web.




                             SHIPPING TO CA 10 MAGPUL 30-Round PMAG GEN M2 Magazines Cart Check



California residents are in a rush to buy up magazines before the state can appeal U.S. District Judge Roger Benitez's decision to the
Ninth Circuit Court. The judge's decision stunned the California Attorney General and the gun community as well. It went further than
either side anticipated.


One California resident, Adelaide Golden, told me that she thinks that all gun owners in the state need to take advantage of the
opportunity to purchase standard compacity magazines while they are shipping to the state.


   “In a national and local environment that is increasingly hostile to responsible gun owners, it’s important to take advantage of
   opportunities that present,” Golden said. “With the overturn of unconstitutional limits on magazine sizes, I, as a California resident,
   can finally have standard size magazines that can make a small difference at the range and a huge difference if I’m ever forced to
   defend myself or my home.”


Some gun owners were worried that the price of magazines would increase with the potential run on the product. Primarily this increase in
price hasn't happened. In fact, a lot of websites are running deals for California residents. Companies are there to make a profit, but it
seems like a lot of companies are taking this opportunity to spread the message of liberty.


Brownells is trying to flood California with AR15 magazines. The firearms retailer is currently selling 10 packs of 30 round Magpul GEN2
magazines for $99.99 which saves the residents $30.


Elite Tactical Components are also helping out the people of the state but are focusing on the AK market. That site is selling blem 30
round XTech MAG47 magazines for only $10. The deal is just for residents of California.


   In a statement released to AmmoLand Elite Tactical Components said: “Elite Tactical Components is excited to do our part in
   getting standard capacity freedom into the hands of Californians!”
    https://www.ammoland.com/2019/04/companies-hit-with-heavy-demand-for-magazines-from-california/#axzz5k3kBBoMP                         2/8
Other4/3/2019
       websites have
             Case    followed suit by offeringCompanies
                   3:17-cv-01017-BEN-JLB                Crushed
                                               California
                                                     Document   With
                                                          specific   Heavybut
                                                                   deals,
                                                                    94-1   Demand For
                                                                              as soon
                                                                            Filed     Gun Magazines
                                                                                       as the
                                                                                  04/03/19    sales From California
                                                                                                    go live,
                                                                                                PageID.8194  the companies
                                                                                                                    Page 8sell
                                                                                                                           of out
                                                                                                                               12 of their
stock of gun magazines.


Natchez Shooters Supplies sold out of a lot of magazines due to the increase in sales from California. When the ruling came down, they
put together an email to send out to their customers. Business was so brisk for the company that they had to redesign the email due to
selling out of a lot of their magazine products that were going to be featured in the email.


There is no telling how many magazines retailers have shipped to California since the judge lifted the ban on the sale of standard
capacity magazines. One sure thing is that residents of the state are taking advantage of the new ability to defend themselves by buying
10+ round magazines at a record pace.



About John Crump


John is a NRA instructor and a constitutional activist. He is the former CEO of Veritas Firearms, LLC and
is the co-host of The Patriot News Podcast which can be found at www.blogtalkradio.com/patriotnews.
John has written extensively on the patriot movement including 3%'ers, Oath Keepers, and Militias. In
addition to the Patriot movement, John has written about firearms, interviewed people of all walks of life,
and on the Constitution. John lives in Northern Virginia with his wife and sons and is currently working on
a book on leftist deplatforming methods and can be followed on Twitter at @crumpyss, on Facebook at
realjohncrump, or at www.crumpy.com.




    https://www.ammoland.com/2019/04/companies-hit-with-heavy-demand-for-magazines-from-california/#axzz5k3kBBoMP                      3/8
Case 3:17-cv-01017-BEN-JLB Document 94-1 Filed 04/03/19 PageID.8195 Page 9 of 12




                         EXHIBIT 2
        4/3/2019Case         Sales soar after judge rules California's
                         3:17-cv-01017-BEN-JLB                 Documentdecades long
                                                                                94-1ban on high-capacity
                                                                                        Filed    04/03/19ammunition magazines 'unconstitutional'
                                                                                                              PageID.8196           Page 10      | abc30.com
                                                                                                                                                    of 12
                         WATCH LIVE                                                                                                                     68°    Log In
 menu




                               Mexico Crui…     Caribbean/…         Cuba Cruises       Hawaii & So…        Caribbean C…        Alaska Cruis…      Alaska Cruis…
                                  From              From                From                From                From               From                From

 GUN LAWS

 Sales soar after judge rules California's decades long ban on
 high-capacity ammunition magazines 'unconstitutional'
         SHARE             TWEET           EMAIL



               00:15 -
        visit sponsor's site




           00:00                                                                                                                    01:59


    EMBED <>       MORE VIDEOS

   Ammunition stores are eagerly welcoming back California customers after the state's nearly twenty-year ban on high capacity magazines.



          By Christina Fan

Updated 3 hours ago

FRESNO, Calif. (KFSN) -- The ads are popping up everywhere.

Gun stores are eagerly welcoming back California customers after the state's nearly twenty-year ban on certain ammunition
magazines was declared unconstitutional.

"Immediately    we had people calling us and asking us do you have standard capacity magazines, can we buy them are they legal,"
    https://abc30.com/society/sales-soar-after-ban-on-high-capacity-ammunition-ruled-unconstitutional-/5231610/           1/6
      4/3/2019
said Jacob   Belemjian,  Sales soar
                        owner       after judge
                                of The
             Case 3:17-cv-01017-BEN-JLB         rules
                                           Firing     California's
                                                    Line.  Documentdecades long
                                                                            94-1ban on high-capacity
                                                                                    Filed    04/03/19ammunition magazines 'unconstitutional'
                                                                                                          PageID.8197           Page 11      | abc30.com
                                                                                                                                                of 12

The flood of questions started last Friday when a U.S. District Court declared Proposition 63 unconstitutional.

The voter-approved measure banned the possession of magazines holding more than ten bullets. The law calls the magazines
"large-capacity," but they are often the standard size for those guns.

RELATED: Judge blocks California's high-capacity ammunition ban

Sheriff Margaret Mims was never a supporter.

"Because gang members, human traffickers, they aren't going to follow any kind of law that restricts their firepower," Mims said.
"So the only people that would follow the law are law abiding citizens."

The ruling has prompted a massive shipment of high-capacity magazines to California.

Local shooting ranges like the Firing Line can't even get the inventory, but the owner doesn't seem to mind.

"This is absolutely is a win for second amendment supporters, this is a win for the constitution, this is a win for freedom in
America," Belemjian said.

The ruling already faces challenges though.

California's attorney general intends to appeal it and has already asked a federal judge to delay implementation.

Report a correction or typo

RELATED TOPICS:
 society   lawsuit   laws    gun laws



       SHARE                TWEET         EMAIL



Copyright © 2019 KFSN-TV. All Rights Reserved.




SPONSORED CONTENT




                                                                                                                                                           2/6
Case 3:17-cv-01017-BEN-JLB Document 94-1 Filed 04/03/19 PageID.8198 Page 12 of 12


 1                              CERTIFICATE OF SERVICE
 2
                           UNITED STATES DISTRICT COURT
 3
                         SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   Case Name: Duncan, et al. v. Becerra
     Case No.: 17-cv-1017-BEN-JLB
 6
 7   IT IS HEREBY CERTIFIED THAT:
 8
            I, the undersigned, declare under penalty of perjury that I am a citizen of the
 9   United States over 18 years of age. My business address is 180 East Ocean Boulevard,
     Suite 200 Long Beach, CA 90802. I am not a party to the above-entitled action.
10
11         I have caused service of the following documents, described as:
12
                          DECLARATION OF ANNA M. BARVIR
13
     on the following parties by electronically filing the foregoing on April 3, 2019, with
14
     the Clerk of the District Court using its ECF System, which electronically notifies
15   them.
16
     John D. Echeverria                           Anthony P. O’Brien
17   Deputy Attorney General                      Deputy Attorney General
     john.echeverria@doj.ca.gov                   anthony.obrien@doj.ca.gov
18
     300 South Spring Street, Suite 1702          1300 I Street, Suite 125
19   Los Angeles, CA 90013                        Sacramento, CA 95814
20
21        I declare under penalty of perjury that the foregoing is true and correct.
     Executed on April 3, 2019, at Long Beach, CA.
22
23
                                                         s/ Laura Palmerin
24
                                                         Laura Palmerin
25
26
27
28

                                 CERTIFICATE OF SERVICE
                                                                                       17cv1017
